Exhibit 10

Published CUSIP Number:

Deal: 00404DAA1

THIRD REFINANCING FACILITIES AMENDMENT

Dated as of March 29, 2018

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2012

among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

DEUTSCHE BANK SECURITIES INC.,

MUFG UNION BANK, N.A.

REGIONS BANK,

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

CAPITAL ONE, N.A.

FIFTH THIRD BANK,

BMO CAPITAL MARKETS CORP.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

CITIBANK, N.A.

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CAPITAL ONE, N.A.,

FIFTH THIRD BANK,

BMO CAPITAL MARKETS CORP.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

CITIBANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

THIRD REFINANCING FACILITIES AMENDMENT

THIS THIRD REFINANCING FACILITIES AMENDMENT (this “Amendment”) dated as of
March 29, 2018 to the Credit Agreement referenced below is by and among ACADIA
HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Refinancing Lenders
(defined below) and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.17 of the Credit Agreement certain Lenders identified on the signature
pages hereto (collectively, the “Refinancing Lenders”) have agreed to refinance
in full the existing Revolving Facility and the outstanding Refinancing Tranche
A Term Loan with a Revolving Facility in the amount of $500,000,000 (the
“Refinancing Revolving Facility”) and a term loan in the amount of $380,000,000
(the “Refinancing Tranche A Term Facility”; and together with the Refinancing
Revolving Facility, the “Refinancing Facilities”).

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2. Establishment of Refinancing Facilities.

2.1. This Amendment is a Refinancing Facility Amendment.

2.2. Subject to the terms and conditions provided herein, the Refinancing
Revolving Facility and the Refinancing Tranche A Term Facility are established
pursuant to Section 2.17 of the Credit Agreement.

2.3. Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Refinancing Lender severally
agrees to make Revolving Loans to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment. All Letters of Credit that are outstanding under the
Credit Agreement immediately prior to this Amendment shall be deemed to have
been issued under the Refinancing Revolving Facility from and after the date
hereof and shall be subject to and governed by the terms and conditions of the
Credit Agreement as amended by this Amendment.

 

2



--------------------------------------------------------------------------------

2.4. Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Refinancing Lender severally
agrees to make its portion of a term loan (the “Refinancing Tranche A Term
Loan”) to the Borrower in Dollars in a single advance on the date hereof in an
amount not to exceed such Lender’s commitment to the Refinancing Tranche A Term
Loan set forth on Schedule A hereto. Amounts repaid on the Refinancing Tranche A
Term Loan may not be reborrowed. The Refinancing Tranche A Term Loan may consist
of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as
further provided in the Credit Agreement.

2.5. The Borrower shall prepay the existing Refinancing Tranche A Term Loan and
all existing Revolving Loans outstanding immediately prior to the effectiveness
of this Amendment.

2.6. Concurrent with the effectiveness of this Amendment the Revolving
Commitments of each Lender existing immediately prior to the effectiveness of
this Amendment are automatically and permanently terminated.

2.7 Concurrent with the effectiveness of this Amendment, (a) each reference to
“Aggregate Revolving Commitments”, “Revolving Facility”, “Revolving Loan” and
“Revolving Commitment” shall be deemed to be references to the Refinancing
Revolving Facility established pursuant to this Amendment and (b) each reference
to “Refinancing Tranche A Term Loan” shall be deemed to be a reference to the
Refinancing Tranche A Term Facility established pursuant to this Amendment.

3. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

3.1 The following definition is added to Section 1.01 of the Credit Agreement in
the appropriate alphabetical order:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Third Refinancing Facilities Amendment Effective Date” means March 29, 2018.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

3.2 The definition of “Aggregate Revolving Commitments” is amended by replacing
“Refinancing Facilities Amendment Effective Date” with “Third Refinancing
Facilities Amendment Effective Date”.

3.3 The definition of “Applicable Rate” is amended by (a) replacing each
instance of “Refinancing Facilities Amendment Effective Date” with “Third
Refinancing Facilities Amendment Effective Date” and (b) replacing the table set
forth therein with:

 

3



--------------------------------------------------------------------------------

Pricing

Tier

  

Consolidated

Leverage Ratio

   Eurodollar
Rate Loans     Base Rate
Loans     Commitment
Fee  

1

   < 3.50:1.0      1.50 %      0.50 %      0.20 % 

2

   > 3.50:1.0 but < 4.00:1.0      1.75 %      0.75 %      0.25 % 

3

   > 4.00:1.0 but < 4.50:1.0      2.00 %      1.00 %      0.30 % 

4

   > 4.50:1.0 but < 5.25:1.0      2.25 %      1.25 %      0.35 % 

5

   > 5.25:1.0      2.50 %      1.50 %      0.40 % 

3.4 The definition of “Refinancing Tranche A Term Loan” is amended by replacing
“Refinancing Facilities Amendment Effective Date” with “Third Refinancing
Facilities Amendment Effective Date”.

3.5 Section 2.07(c) is amended by replacing the table set forth therein in its
entirety to read as follows:

 

Payment Dates    Principal Amortization
Payment June 30, 2018    $4,750,000 September 30, 2018    $4,750,000
December 31, 2018    $4,750,000 March 31, 2019    $4,750,000 June 30, 2019   
$4,750,000 September 30, 2019    $4,750,000 December 31, 2019    $4,750,000
March 31, 2020    $7,125,000 June 30, 2020    $7,125,000 September 30, 2020   
$7,125,000 December 31, 2020    $7,125,000 March 31, 2021    $9,500,000 June 30,
2021    $9,500,000 September 30, 2021    $9,500,000 Maturity Date    Outstanding
Principal
Balance of the Refinancing    
Tranche A Term Loan

For the purposes of clarity, no principal payment shall be required to be made
for the fiscal quarter ending March 31, 2018.

3.6 Section 6.12 of the Credit Agreement is amended by adding a new clause
(d) to the end of such section to read as follows:

(d) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

 

4



--------------------------------------------------------------------------------

3.7 Section 7.02(h) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(h) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (other than with respect to the fourth Fiscal Quarter
with respect to the financial statements delivered pursuant to Section 7.01(b)),
the Borrower shall deliver management’s discussion and analysis of such
financial statements describing results of operations of the Borrower and its
Subsidiaries in the form customarily prepared by management of the Borrower.

3.8 A new Section 10.12 is added to the end of Article X of the Credit Agreement
to read as follows:

10.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

5



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

6



--------------------------------------------------------------------------------

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon satisfaction of each of the following
conditions precedent in each case in a manner reasonably satisfactory to the
Administrative Agent:

4.1. Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party,
each Refinancing Lender and the Administrative Agent.

4.2. Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties addressed to the Administrative Agent and each
Lender, dated as of the date of this Amendment.

4.3. Resolutions; Good Standings. Receipt by the Administrative Agent of the
following:

(a) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

(b) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

4.4. Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the date of this Amendment
certifying that as of such date and after giving effect to the transactions
contemplated by this Amendment, (a) the representations and warranties of each
Loan Party contained in the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
with the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

4.5. Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the outstanding Revolving
Loans and Refinancing Tranche A Term Loan as of Effective Date for the benefit
of the Lenders immediately before giving effect to this Amendment.

 

7



--------------------------------------------------------------------------------

4.6. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

4.7. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent and of special or local counsel to the
Administrative Agent to the extent such special or local counsel is reasonably
necessary (directly to such counsel if requested by the Administrative Agent) to
the extent invoiced prior to or on the date hereof, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 4, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

9. ERISA Lender Representation. Each Refinancing Lender (x) represents and
warrants, as of the Effective Date, to, and (y) covenants, from the Effective
Date to the date such Person ceases being a Refinancing Lender to the Credit
Agreement, for the benefit of, the Administrative Agent and each other Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
provisions in Section 10.12(a) to the Credit Agreement (after giving effect to
this Amendment) is true and correct.

 

8



--------------------------------------------------------------------------------

10. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

11. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

12. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

13. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Refinancing Facilities Amendment to be duly executed and delivered as of
the date first above written.

 

BORROWER:    ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation    By:   

/s/ Brent Turner

      Name:    Brent Turner       Title:    President    GUARANTORS:   

ABILENE HOLDING COMPANY, LLC,

      a Delaware limited liability company      

ABILENE LEGACY SUB, LLC,

a Delaware limited liability company

     

ACADIA CHATTANOOGA HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA CRESTWYN HOLDINGS, LLC,

a Tennessee limited liability company

     

ACADIA JV HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA LAPLACE HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

     

ACADIA MERGER SUB, LLC,

a Delaware limited liability company

     

ACADIA READING HOLDINGS, LLC,

a Delaware limited liability company

     

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

     

ADVANCED TREATMENT SYSTEMS, LLC,

a Virginia limited liability company

     

ASCENT ACQUISITION, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION—CYPDC, LLC,

an Arkansas limited liability company

     

ASCENT ACQUISITION—PSC, LLC,

an Arkansas limited liability company

     

ASPEN EDUCATION GROUP, INC.,

a California corporation

     

ASPEN YOUTH, INC.,

a California corporation

     

ATS OF CECIL COUNTY, LLC,

a Virginia limited liability company

     

ATS OF DELAWARE, LLC,

a Virginia limited liability company

      By:   

/s/ Brent Turner

      Name:    Brent Turner       Title:    Vice President and Assistant
Secretary   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

ATS OF NORTH CAROLINA, LLC,

a Virginia limited liability company

     

AUSTIN BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

AUSTIN EATING DISORDERS PARTNERS, LLC,

a Missouri limited liability company

     

BATON ROUGE TREATMENT CENTER, LLC,

a Louisiana limited liability company

     

BAYSIDE MARIN, INC.,

a Delaware corporation

     

BCA OF DETROIT, LLC,

a Delaware limited liability company

     

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

     

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

     

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

     

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

      CASCADE BEHAVIORAL HOLDING COMPANY, LLC, a Delaware limited liability
company      

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

     

CENTER FOR BEHAVIORAL HEALTH—HA, LLC,

a Pennsylvania limited liability company

     

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

     

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company

      CENTERPOINTE COMMUNITY BASED SERVICES, LLC, an Indiana limited liability
company      

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

CLEARBROOK TREATMENT CENTERS LAND LLC,

a Pennsylvania limited liability company

      By:   

/s/ Brent Turner

      Name:    Brent Turner       Title:    Vice President and Assistant
Secretary   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

CLEARBROOK TREATMENT CENTERS, LLC,

a Pennsylvania limited liability company

     

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

     

CONWAY BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

CRC ED TREATMENT, LLC,

a Delaware limited liability company

     

CRC GROUP, LLC,

a Delaware limited liability company

     

CRC HEALTH, LLC,

a Delaware limited liability company

     

CRC HEALTH OREGON, LLC,

an Oregon limited liability company

     

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

     

CRC RECOVERY, INC.,

a Delaware corporation

     

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

     

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

     

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

     

DETROIT BEHAVIORAL INSTITUTE, LLC,

a Massachusetts limited liability company

     

DHG SERVICES, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE CC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE CU, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

     

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

     

DISCOVERY HOUSE TV, INC.,

a Utah corporation

     

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

     

DISCOVERY HOUSE WC INC.,

a Maine corporation

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-BR, INC.,

a Maine corporation

     

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company

     

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-LT, INC.,

a Utah corporation

     

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company

     

DISCOVERY HOUSE-UC, INC.,

a Utah corporation

     

DMC—MEMPHIS, LLC,

a Tennessee limited liability company

     

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

     

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

     

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

     

FĒNX HEALTHCARE, LLC,

a Delaware limited liability company

     

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

     

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

     

GENERATIONS BH, LLC,

an Ohio limited liability company

     

GIFFORD STREET WELLNESS CENTER, LLC,

a Delaware limited liability company

     

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

     

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

     

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

     

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

     

GREENLEAF CENTER, LLC,

a Delaware limited liability company

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

HABILITATION CENTER, LLC,

an Arkansas limited liability company

     

HABIT OPCO, LLC,

a Delaware limited liability company

     

HERMITAGE BEHAVIORAL, LLC,

a Delaware limited liability company

     

HCP POLARIS INVESTMENT, LLC,

a Delaware limited liability company

     

HENRYVILLE INN, LLC,

a Pennsylvania limited liability company

     

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

     

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

     

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

     

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

     

MCCALLUM GROUP, LLC,

a Missouri limited liability company

     

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

     

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

     

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

     

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

     

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

     

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

  

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

     

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

     

PHC OF MICHIGAN, LLC,

a Massachusetts limited liability company

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

PHC OF NEVADA, INC.,

a Massachusetts corporation

     

PHC OF UTAH, INC.,

a Massachusetts corporation

     

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

     

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

     

POCONO MOUNTAIN RECOVERY CENTER LAND LLC,

a Pennsylvania limited liability company

  

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company

     

POLARIS HOSPITAL HOLDINGS, LLC,

a Nevada limited liability company

     

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

     

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

     

R.I.S.A.T., LLC,

a Rhode Island limited liability company

     

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

     

RED RIVER HOLDING COMPANY, LLC ,

a Delaware limited liability company

     

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

     

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

     

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

     

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

     

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

     

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company

     

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company

     

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

     

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

     

SAN DIEGO HEALTH ALLIANCE,

a California corporation

     

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

     

SERENITY KNOLLS,

a California corporation

     

SEVEN HILLS HOSPITAL, LLC,

a Delaware limited liability company

     

SHAKER CLINIC, LLC,

an Ohio limited liability company

     

SHELTERED LIVING INCORPORATED,

a Texas corporation

     

SIERRA TUCSON, LLC,

a Delaware limited liability company

     

SKYWAY HOUSE, LLC,

a Delaware limited liability company

     

SOBER LIVING BY THE SEA, INC.,

a California corporation

     

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

     

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

     

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

  

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

     

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

     

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

     

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

     

TEN LAKES CENTER, LLC,

an Ohio limited liability company

     

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

     

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

     

TK BEHAVIORAL, LLC,

a Delaware limited liability company

     

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

     

TREATMENT ASSOCIATES, INC.,

a California corporation

     

TRUSTPOINT HOSPITAL, LLC,

a Tennessee limited liability company

     

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

     

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

     

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

     

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

     

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

     

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

     

VITA NOVA, LLC,

a Rhode Island limited liability company

     

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

     

WCHS, INC.,

a California corporation

     

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

     

WELLPLACE, LLC,

a Massachusetts limited liability company

     

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

     

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

     

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

     

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

     

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

     

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

     

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

  

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   Vice President and Assistant Secretary
  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

     

TEN BROECK TAMPA, LLC,

a Florida limited liability company

     

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company

     

THE REFUGE – THE NEST, LLC,

a Florida limited liability company

      By:  

/s/ Brent Turner

      Name:   Brent Turner       Title:   President   

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent      
By:   

/s/ Linda Lov

      Name:    Linda Lov       Title:    Assistant Vice President   



--------------------------------------------------------------------------------

REFINANCING LENDERS:   

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

      By:   

/s/ H. Hope Walker

      Name:    H. Hope Walker       Title:    Senior Vice President      
HEALTHCARE FINANCIAL SOLUTIONS, LLC       By:   

/s/ Alaina Powers

      Name:    Alaina Powers       Title:    Duly Authorized Signatory      
FIFTH THIRD BANK       By:   

/s/ Thomas Avery

      Name:    Thomas Avery       Title:    Director       BANK OF MONTREAL   
   By:   

/s/ Eric Oppenheimer

      Name:    Eric Oppenheimer       Title:    Managing Director      
CITIBANK, N.A.       By:   

/s/ Alvaro De Velasco

      Name:    Alvaro De Velasco       Title:    Vice President       CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK       By:   

/s/ Jill Wong

      Name:    Jill Wong       Title:    Director       By:   

/s/ Gary Herzog

      Name:    Gary Herzog       Title:    Managing Director   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   DEUTSCHE BANK AG NEW YORK BRANCH       By:   

/s/ Marguerite Sutton

      Name:    Marguerite Sutton       Title:    Vice President       By:   

/s/ Alicia Schug

      Name:    Alicia Schug       Title:    Vice President       MUFG UNION
BANK, N.A.       By:   

/s/ Kevin Wood

      Name:    Kevin Wood       Title:    Director       REGIONS BANK       By:
  

/s/ J. Michael Mauldin

      Name:    J. Michael Mauldin       Title:    SVP and Managing Director   
   WELLS FARGO BANK, N.A.       By:   

/s/ Darin Mullis

      Name:    Darin Mullis       Title:    Managing Director       JEFFERIES
FINANCE LLC       By:   

/s/ Jason Kennedy

      Name:    Jason Kennedy       Title:    Managing Director       RAYMOND
JAMES BANK, N.A.       By:   

/s/ Alexander L. Rody

      Name:    Alexander L. Rody       Title:    Senior Vice President      
FIRST TENNESSEE BANK NATIONAL ASSOCIATION       By:   

/s/ Cathy Wind

      Name:    Cathy Wind       Title:    SVP   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION       By:   

/s/ Dawn Lee Lum

      Name:    Dawn Lee Lum       Title:    Executive Director       CADENCE
BANK, N.A.       By:   

/s/ John R. Burch III

      Name:    John R. Burch III       Title:    AVP       UBS AG, STAMFORD
BRANCH       By:   

/s/ Darlene Arias

      Name:    Darlene Arias       Title:    Director       By:   

/s/ Craig Pearson

      Name:    Craig Pearson       Title:    Associate Director       PINNACLE
BANK       By:   

/s/ Allison Jones

      Name:    Allison Jones       Title:    Senior Vice President      
FRANKLIN SYNERGY BANK       By:   

/s/ Timothy B. Fouts

      Name:    Timothy B. Fouts       Title:    Executive Vice President      
CAPITAL BANK CORPORATION       First Tennessee Bank National Association,
successor by    Merger to Capital Bank Corporation       By:   

/s/ Cathy Wind

      Name:    Cathy Wind       Title:    SVP       SUNTRUST BANK       By:   

/s/ Jared Cohen

      Name:    Jared Cohen       Title:    Vice President   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   CAPSTAR BANK       By:   

/s/ David A. Bertani

      Name:    David A. Bertani       Title:    SVP, Healthcare Group      
WHITNEY BANK       By:   

/s/ Kirk A. Porter

      Name:    Kirk A. Porter       Title:    SVP   



--------------------------------------------------------------------------------

SCHEDULE A

 

Lender

   Revolving
Commitment      Revolving
Commitment
Applicable
Percentage     Refinancing
Tranche A Term
Loan
Commitment      Refinancing Tranche
A Term Loan
Applicable
Percentage  

Bank of America, N.A.

   $ 53,937,947.47        10.787589494 %    $ 57,058,949.89        15.015513129
% 

Healthcare Financial Solutions, LLC

   $ 48,544,152.74        9.708830548 %    $ 39,383,054.90        10.363961816
% 

Fifth Third Bank

   $ 40,992,840.10        8.198568020 %    $ 33,256,801.90        8.751789974 % 

Bank of Montreal

   $ 32,362,768.50        6.472553700 %    $ 26,255,369.94        6.909307879 % 

Crédit Agricole Corporate and Investment Bank

   $ 32,362,768.50        6.472553700 %    $ 26,255,369.94        6.909307879 % 

Citibank, N.A.

   $ 32,362,768.50        6.472553700 %    $ 26,255,369.94        6.909307879 % 

Deutsche Bank AG New York Branch

   $ 26,968,973.75        5.393794750 %    $ 21,879,474.93        5.757756561 % 

MUFG Union Bank, N.A.

   $ 26,968,973.75        5.393794750 %    $ 21,879,474.93        5.757756561 % 

Regions Bank

   $ 26,968,973.75        5.393794750 %    $ 21,879,474.93        5.757756561 % 

Wells Fargo Bank, N.A.

   $ 26,968,973.75        5.393794750 %    $ 21,879,474.93        5.757756561 % 

JPMorgan Chase Bank, National Association

   $ 26,968,973.75        5.393794750 %      —          —    

Jefferies Finance LLC

   $ 10,000,000.00        2.000000000 %      —          —    

Raymond James Bank, N.A.

   $ 21,575,179.00        4.315035800 %    $ 17,503,579.96        4.606205253 % 

Cadence Bank, N.A.

   $ 13,484,486.87        2.696897374 %    $ 10,939,737.49        2.878878287 % 



--------------------------------------------------------------------------------

Lender

   Revolving
Commitment      Revolving
Commitment
Applicable
Percentage     Refinancing
Tranche A Term
Loan
Commitment      Refinancing
Tranche
A Term Loan
Applicable
Percentage  

UBS AG, Stamford Branch

   $ 20,000,000.00        4.000000000 %      —          —    

SunTrust Bank

   $ 11,284,000.12        2.256800024 %    $ 13,715,999.88        3.609473653 % 

Pinnacle Bank

   $ 10,787,589.50        2.157517900 %    $ 8,751,789.98        2.303102626 % 

First Tennessee Bank National Association

   $ 10,787,589.50        2.157517900 %    $ 8,751,789.98        2.303102626 % 

Franklin Synergy Bank

   $ 9,169,451.07        1.833890214 %    $ 7,439,021.49        1.957637234 % 

Whitney Bank

   $ 6,715,999.88        1.343199976 %    $ 8,163,475.05        2.148282908 % 

Capital Bank Corporation

   $ 5,393,794.75        1.078758950 %    $ 4,375,894.97        1.151551308 % 

Capstar Bank

   $ 5,393,794.75        1.078758950 %    $ 4,375,894.97        1.151551308 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total:

     500,000,000.00        100.000000000 %    $ 380,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 